                           NITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 HUNG NGUYEN                                                                CIVIL ACTION

 VERSUS                                                                           NO. 19-840

 DARRELL VANNOY                                                           SECTION: “A”(3)


                                          ORDER

       The Court, having considered the petition, the record, the applicable law and the Report

and Recommendation of the United States Magistrate Judge, and the objection to the Magistrate

Judge's Report and Recommendation, hereby approves the Report and Recommendation of the

United States Magistrate Judge and adopts it as its own opinion. Accordingly,

       IT IS ORDERED that the federal application for habeas corpus relief filed by Hung

Nguyen is DISMISSED WITH PREJUDICE.

       October 17, 2019




                                            __________________________________________
                                            UNITED STATES DISTRICT JUDGE
